

115 HRES 620 IH: Strongly condemning the terrorist attack in Mogadishu, Somalia on October 14, 2017, and expressing condolences and sympathies to the victims of the attack and their families.
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 620IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Mr. Ellison (for himself, Mr. Emmer, Mr. Stivers, Ms. Bass, Mrs. Beatty, Mr. Smith of Washington, Mr. Paulsen, Mr. Gallego, and Mr. Heck) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONStrongly condemning the terrorist attack in Mogadishu, Somalia on October 14, 2017, and expressing
			 condolences and sympathies to the victims of the attack and their
			 families.
	
 Whereas, on October 14, 2017, a truck bomb filled with military grade and homemade explosives detonated at a busy intersection in the center of Mogadishu, Somalia, and took the lives of more than 350 people and injured more than 200 additional people;
 Whereas at least three Americans, Ahmed AbdiKarin Eyow, Mohamoud Elmi, and Abukar Dahie, were killed in the attack;
 Whereas the Somali Government believes that Al-Shabaab was responsible for the attack, although no official claims of responsibility have yet been made;
 Whereas Al-Shabaab has previously avoided claiming responsibility for Al Shabaab operations when it believes the operation may significantly damage its public image among Somalis;
 Whereas the Department of State condemned in the strongest terms the terrorist attacks that killed and injured hundreds in Mogadishu on October 14;
 Whereas the Department of State stated that the United States will continue to stand with the Somali government, its people, and our international allies to combat terrorism and support their efforts to achieve peace, security, and prosperity;
 Whereas according to the Department of State’s Country Report on Terrorism for 2016, Al-Shabaab is the most potent threat to regional stability in East Africa;
 Whereas the United States continues to support counterterrorism efforts in coordination with the Government of Somalia, international partners, and the African Union Mission in Somalia (AMISOM) mainly through capacity building programs, advise and assist missions, and intelligence support;
 Whereas Somalia’s president, Mohamed Abdullahi Mohamed, declared three days of national mourning in response to the attack;
 Whereas the vibrant, bustling district of Mogadishu where the attack occurred is characteristic of the city’s revitalization, and the solidarity and efforts by the city’s residents to rebuild already are a testament to their resilience; and
 Whereas Somalia has been a strong partner to the United States: Now, therefore, be it  That the House of Representatives—
 (1)strongly condemns the terrorist attack in Mogadishu, Somalia, on October 14, 2017; (2)expresses its heartfelt condolences and deepest sympathies for the victims of the attack and their families;
 (3)honors the memories of Ahmed AbdiKarin Eyow, Mohamoud Elmi, and Abukar Dahie, who were murdered in the horrific terrorist attack;
 (4)recognizes the significant efforts to combat terrorism by the Government of Somalia, the countries contributing troops to the African Union Mission in Somalia, and United States forces in Somalia;
 (5)reaffirms United States support for the Government of Somalia’s efforts to achieve peace, security, and prosperity and combat terrorism in Somalia; and
 (6)renews the solidarity of the people and Government of the United States with the people and Government of Somalia.
			